Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicants' amendment of the claims, filed on 06/29/2022, in response to the rejection of claims 1-16 from the non-final office action, mailed on 03/29/2022, by amending claims 1-2, 6-10, 16 and canceling claims 3-5, is acknowledged and will be addressed below.

Election/Restrictions
Claims 17-20 remain withdrawn from consideration as pursuant to 37 CFR 1.142(b), there being no allowable generic or linking claim.

Claim Objections
Claim(s) is/are objected to because of the following informalities:
(1) The “a surface of the bottom and sidewalls” of Claim 1 should be “surfaces of the bottom and the sidewalls”.

(2) The “heights of the two inside walls are shorter than a height of the sidewalls” of Claim 1 should be “heights of the at least two inside walls are shorter than heights of the sidewalls”.

(3) The “vapor from the solid precursor efficiently mixed” of Claim 2 would have a better form, if amended to be:
EITHER “vapor from the solid or liquid precursor efficiently mixed” OR “vapor efficiently mixed”.

(4) The “third section to receive the carrier gas from the gas inlet” of Claim 6 would have a better form, if amended to be “third section configured to receive the carrier gas from the gas inlet”.

(5) “the plurality of the flow resistors” of Claim 9 should be “the plurality of flow resistors”.

(6) “The flow resistors” of Claim 11 should be “the plurality of flow resistors”.

Appropriate correction is required.

Claim interpretation
(1) The “wherein the gas distribution flow rates of the carrier gas along the gas distribution lines are about the same” of Claim 13 merely recites an operational result caused by use of the plurality of flow resistors, see the MPEP citations below. Therefore, when a prior art uses plural flow resistors, it will be considered being sufficient to meet the claim requirement.

MPEP citations:
It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409). When apparatus is capable of performing such functions, it is considered to meet the claim limitations. Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (See MPEP 2111.02, 2115; In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458,459 (CCPA 1963). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (See MPEP 2112.01; In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433 (CCPA 1977). It has further been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); and the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  While features of an apparatus may be described either structurally or functionally, claims directed to an apparatus MUST be distinguished from prior art in terms of structure rather than function (See MPEP §2114).

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 6-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Followings are insufficient antecedent basis issues for the limitations in the claim:
(1) The “a surface of the bottom and sidewalls” of Claim 1 will be examined inclusive of “surfaces of the bottom and the sidewalls”.

(2) The “through which the gas distribution lines pass” of Claim 1 will be examined inclusive of “through which a gas distribution lines pass”.

(3) “The vapor delivery system of Claim 3” of Claims 6-7, which includes the canceled claim 3. It will be examined inclusive of “The vapor delivery system of Claim 1”.

(4) The “deliver a mixture of the carrier gas and the vapor” of Claim 6 will examined inclusive of “deliver the mixture of the carrier gas and the vapor”.

(5) The “a bottom of the interior volume” of Claim 7 will examined inclusive of “the bottom of the interior volume”.

(6) The “heights of the at least two inside walls” of Claim 8 will examined inclusive of “the heights of the at least two inside walls”.

Response to Arguments
Applicants’ arguments filed on 06/29/2022 have been fully considered but they are not convincing in light of the new ground of rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718